Defendant in error brought this action in the court below to recover the balance he claimed to be due to him upon his salary as register of deeds of Delaware county. His term of office as such register of deeds began on the 16th day of November, 1907, and ended on the 8th day of January, 1911. By section 3008, Wilson's Rev.   *Page 745 
Ann. St. 1903, it is provided that the register of deeds shall be allowed to retain out of the fees collected by him as his annual salary the following amounts and no more: In counties of 10,000 inhabitants or less, $800; in counties of not less than 10,000 inhabitants, nor more than 15,000 inhabitants, $1,200; and, in addition thereto, he is allowed to retain 50 per cent. of all fees collected by him in excess of his salary.
Section 3028, Wilson's Rev.   Ann. St. 1903 (Rev. Laws 1910, sec. 3225), provides that, for the purpose of fixing the amount to be paid to the officers provided for the boards of county commissioners shall adopt as a basis for that purpose the number of inhabitants of their respective counties as shown by the returns of the assessors made in the year 1900 and each two years thereafter. By the special federal census of 1907, the population of Delaware county was less than 10,000 inhabitants. Under the census taken by the assessors of property and returned in June, 1908, the population was in excess of 10,000. Defendant in error was paid a salary throughout the entire term of this office based on the population of the county as shown by the special federal census of 1907. In this proceeding he seeks to recover the difference between the amount paid him and what his salary would be, based on the population of the county, as shown by the census of 1908. The judgment of the trial court sustains his contention, and renders him judgment for the amount claimed.
The same question of law is presented in this case that was presented and determined by this court in Board of CountyCom'rs of Delaware County v. Williams, ante, 135 P. 420, and upon the authority of that case the judgment of the trial court should be affirmed.
All the Justices concur, except KANE and LOOFBOURROW, JJ., not participating. *Page 746